Citation Nr: 0821606	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for left-sided facial 
nerve damage with involvement of the left eye.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of head 
trauma.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for transverse myelitis 
with weakness and spasticity of the right leg.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neurological 
disability other than transverse myelitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for weakness of the 
legs and ankles other than right leg weakness associated with 
transverse myelitis.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bladder disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastrointestinal 
condition, to include gastritis and esophagitis with 
diverticulitis.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of March 2003 and February 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In July 2007, the Board remanded 
the veteran's claims to the RO for additional development to 
include scheduling the veteran for a hearing.  The record 
reflects that the veteran cancelled both an RO hearing and a 
hearing before a member of the Board.  Following further 
development of the record, the RO continued to deny the 
veteran's claims and returned these matters to the Board.  

(The decision below addresses the veteran's petitions to 
reopen his claims for service connection for transverse 
myelitis with weakness and spasticity of the right leg 
(hereinafter transverse myelitis), for neurological 
disability other than transverse myelitis (hereinafter 
neurological disability), for weakness of the legs and ankles 
other than right leg weakness associated with transverse 
myelitis (hereinafter weakness of the legs and ankles), for 
bladder disability, for gastrointestinal condition to include 
gastritis and esophagitis with diverticulitis (hereinafter 
gastrointestinal condition), and for back pain.  
Consideration of the veteran's underlying claims of service 
connection for neurological disability and for weakness of 
the legs and ankles, as well as his claim for service 
connection for left-sided facial nerve damage with 
involvement of the left eye and his petition to reopen a 
claim for service connection for residuals of head trauma is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied the 
veteran's petitions to reopen his previously denied claims 
for service connection for transverse myelitis, for 
neurological disability, for weakness of the legs and ankles, 
for bladder disability, for gastrointestinal condition, and 
for back pain.  Although notified of the denial and his 
appellate rights, the veteran did not perfect an appeal of 
the decision as to those issues.

2.  Additional evidence associated with the claims file since 
the RO's November 2001 denial does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for transverse myelitis, for bladder 
disability, for gastrointestinal condition, and for back 
pain.  

3.  Additional evidence associated with the claims file since 
the RO's November 2001 denial does, by itself or considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claims for service 
connection for neurological disability and for weakness of 
the legs and ankles.  


CONCLUSIONS OF LAW

1.  The November 2001 RO decision that denied the veteran's 
petitions to reopen his claims for service connection for 
transverse myelitis, for neurological disability, for 
weakness of the legs and ankles, for bladder disability, for 
gastrointestinal condition, and for back pain is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  Since the November 2001 RO decision, new and material 
evidence has not been received; the requirements to reopen 
the claims for service connection for transverse myelitis, 
for bladder disability, for gastrointestinal condition, and 
for back pain are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  Since the November 2001 RO decision, new and material 
evidence has been received; the requirements to reopen the 
claims for service connection for neurological disability and 
for weakness of the legs and ankles are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petitions to reopen his claims for service 
connection for transverse myelitis, for neurological 
disability, for weakness of the legs and ankles, for bladder 
disability, for gastrointestinal condition, and for back pain 
has been accomplished.  

In this respect, through a September 2002 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the United States Court of Veterans Appeals (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA, per the holding in Kent, have been 
satisfied.  

In particular, the September 2002 notice letter informed the 
veteran of the reasons behind the previous denial of his 
claims and of the evidence and information that was necessary 
to reopen his claims.  The RO included the definition of new 
and material evidence as per 38 C.F.R. § 3.156(a) (effective 
for claims filed on or after August 29, 2001).  The veteran 
was also notified of the evidence that would be necessary to 
substantiate the element or elements required to establish 
service connection.  Thus, the Board finds the specific 
notice requirements involving a petition to reopen a 
previously denied claim have been met.  See Kent, 20 Vet. 
App. at 1.  The veteran is on notice of what he needs to 
reopen his claims and the evidence necessary to substantiate 
his claims for service connection.  

The Board also finds that the September 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Additionally, in a May 2004 
letter the veteran was requested to submit relevant evidence 
in his possession in support of his claims.  Thus, the Board 
finds the four content-of-notice requirements have been met 
in this case.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Furthermore, in March 2006, the veteran was informed 
of the provisions regarding the assignment of effective dates 
and disability rating elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Thus, the Board finds that, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that any late notice or the piecemeal notice in this 
case requires remand to the RO.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The RO has obtained the veteran's service medical 
records as well as relevant private and VA treatment records.  
In addition, the medical records associated with the 
veteran's award of Social Security Administration (SSA) 
disability benefits are also of record.  The veteran has 
reported that both VA and private doctors have related his 
disabilities to service, in particular, to alleged chemical 
exposure.  In a September 2007 letter, the RO requested that 
the veteran obtain medical opinions from the identified 
doctors to support his claims.  The record does not reflect 
that the veteran has submitted any medical opinions in 
response to the RO's request.  Otherwise, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, existing records pertinent to the 
claims on appeal that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining medical opinions, the Board notes, as 
reflected below, that new and material evidence to reopen the 
veteran's claims for service connection transverse myelitis, 
for bladder disability, for gastrointestinal condition, and 
for back pain has not been received.  Given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to obtain a medical examination or medical opinion as to 
those claims in this case.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).  

II. Analysis

As indicated above, in a November 2001 rating decision, the 
RO denied the veteran's petitions to reopen his previously 
denied claims for service connection for transverse myelitis, 
for neurological disability, for weakness of the legs and 
ankles, for bladder disability, for gastrointestinal 
condition, and for back pain.  The veteran was notified of 
the adverse decision and his appellate rights, but did not 
appeal.  Thus, the rating decision of November 2001 is final 
based on the evidence of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In February 2002, the veteran 
sought to reopen his previously denied claims.  

(Parenthetically, the Board notes that following the November 
2001 rating decision, the veteran submitted within the one-
year appeal period additional evidence in support of his 
claims for service connection for transverse myelitis, for 
neurological disability, for weakness of the legs and ankles, 
for bladder disability, for gastrointestinal condition, and 
for back pain.  This evidence consisted of literature 
concerning chemical exposure, VA treatment records, and 
written argument.  While the Board considers this evidence 
new it is not found material for purposes of 38 C.F.R. 
§ 3.156(b) (effective for claims filed on or after August 29, 
2001).)  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

(During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claims.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the previous final denial 
was the November 2001 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).  

The veteran was notified in November 2001 that his petitions 
to reopen his claims for service connection were denied as a 
result of his failing to submit evidence relating his 
transverse myelitis, neurological disability, weakness of the 
legs and ankles, bladder disability, gastrointestinal 
condition, and back pain to service, to include alleged 
chemical exposure therein.  The relevant evidence of record 
since the RO's final decision in November 2001 includes 
medical literature and news articles concerning the hazards 
of exposure to jet fuel and other chemicals, VA and private 
medical records, lay statements from family members and 
friends of the veteran, literature on trichloroethylene, a 
letter from the Department of the Air Force to a United 
States senator concerning the use of trichloroethylene, and a 
December 1986 letter from H. A. M., M. D., to Madison 
National Life Insurance.  

In this case, notwithstanding the veteran's contentions, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 
2005) (New and material evidence is required to be something 
other than the veteran's own statement); see also Hickson v. 
West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Otherwise, none of the evidence submitted 
since the final November 2001 RO decision relates the 
veteran's transverse myelitis, bladder disability, 
gastrointestinal condition, or back pain to the veteran's 
period of military service, to include as a result of any 
claimed chemical exposure.  The Board has considered the news 
articles and literature submitted by the veteran regarding 
the effects of chemical exposure.  While medical articles or 
treatises "can provide important support when combined with 
an opinion of a medical professional," this evidence 
submitted by the veteran was not accompanied by any such 
supportive medical opinion from a medical professional.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999) (emphasis 
added); Sacks v. West, 11 Vet. App. 314, 317 (1998).  

Here, as noted above, the basis of the prior denials was the 
lack of competent medical evidence relating transverse 
myelitis, bladder disability, gastrointestinal condition, or 
back pain to the veteran's period of service.  Evidence 
received since the November 2001 RO decision does not reflect 
any competent medical opinion evidence relating these 
disabilities to the veteran's period of service to include 
any claimed chemical exposure therein.  

Therefore, the Board finds that the evidence received since 
the final RO decision in November 2001 is new in the sense 
that it was not previously before agency decision makers.  
However, none of the evidence is material for purposes of 
reopening the claims for service connection for transverse 
myelitis, for bladder disability, for gastrointestinal 
condition, or for back pain, to include as a result of any 
claimed chemical exposure.  In this case, none of the 
evidence received raises a reasonable possibility of 
substantiating those claims.  38 C.F.R. § 3.156(a).  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claims for service connection for 
transverse myelitis, for bladder disability, for 
gastrointestinal condition, or for back pain, to include as a 
result of any claimed chemical exposure, have not been met, 
and the appeal as to these issues must be denied.  As new and 
material evidence to reopen these finally disallowed claims 
has not been received, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

As for the petitions to reopen those claims for service 
connection for neurological disability and for weakness of 
the legs and ankles, the Board notes that the veteran's DD 
Form 214 (Armed Forces of the United States Report of 
Transfer or Discharge) notes his Air Force military 
occupational specialty (MOS) as jet engine mechanic.  Thus, 
the Board finds the veteran's report that he worked around 
chemicals, to include trichloroethylene, to be credible.  The 
extent of any such exposure and the chemicals involved is 
unsubstantiated.  Nonetheless, the veteran is competent to 
report that he worked with chemicals in service and his 
contention is consistent with his duties as a jet engine 
mechanic.  In particular, a government internet website 
reflects that trichloroethylene is used mainly as a solvent 
to remove grease from metal parts, but it is also an 
ingredient in adhesives, paint removers, typewriter 
correction fluids, and spot removers.  

As noted above, evidence received since the final November 
2001 RO decision includes a December 1986 letter from Dr. M. 
to Madison National Life Insurance.  The letter was 
associated with the veteran's SSA disability records.  In 
that letter, Dr. M. notes that the veteran had a mild degree 
of peripheral neuropathy the cause of which was not clear.  
Dr. M. further noted that it was possible that the veteran's 
peripheral neuropathy was related to trichloroethylene 
exposure during service.  

The Board notes that peripheral neuropathy is an example of a 
neurological disability.  Symptoms of peripheral neuropathy 
include muscle weakness.  Thus, the aforementioned December 
1986 letter from Dr. M. provides a basis for reopening the 
claim for service connection for neurological disability, in 
addition to the claim for service connection for weakness of 
the legs and ankles.  Here, at the time of the November 2001 
decision, as noted above, the RO's basis for denying the 
veteran's claims was the lack of any competent medical 
evidence relating neurological disability and/or weakness of 
the legs and ankles to service to include chemical exposure 
therein.  Thus, the letter from Dr. M. is new in that it had 
not previously been before agency decision makers and is not 
cumulative or duplicative of evidence previously considered.  

Furthermore, Dr. M's letter constitutes evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims.  In this respect, Dr. M.'s opinion identifies the 
possibility that a neurological disability and/or weakness of 
the legs and ankles is related to the veteran's period of 
service, and thus raises a reasonable possibility of 
substantiating the veteran's claims for service connection 
for neurological disability and/or weakness of the legs and 
ankles.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
neurological disability and for weakness of the legs and 
ankles have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for transverse myelitis with weakness and 
spasticity of the right leg is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for bladder disability is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for gastrointestinal condition to include 
gastritis and esophagitis with diverticulitis is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for back pain is denied.  

New and material evidence to reopen the claim for service 
connection for neurological disability other than transverse 
myelitis has been received; to this limited extent, the 
appeal is granted.  

New and material evidence to reopen the claim for service 
connection for weakness of the legs and ankles other than 
right leg weakness associated with transverse myelitis has 
been received; to this limited extent, the appeal is granted.  


REMAND

In light of the Board's conclusion that the claims for 
service connection for neurological disability and for 
weakness of the legs and ankles are reopened, the claims must 
be considered on a de novo basis.  Furthermore, the Board 
finds that additional development is necessary with respect 
to these claims on the merits, as well as the claim for 
service connection for left-sided facial nerve damage with 
involvement of the left eye.  (As will be explained further 
below, consideration of the petition to reopen the claim for 
service connection for residuals of head trauma will be 
deferred.)  

With respect to the claims for service connection for 
neurological disability and for weakness of the legs and 
ankles, the Board notes the veteran's service treatment 
records do not reflect complaints, diagnoses, or treatment 
for peripheral neuropathy.  Here, Dr. M.'s opinion that it 
was possible that the veteran's peripheral neuropathy was 
related to trichloroethylene exposure in service is somewhat 
indefinite.  See e. g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (A medical statement using the term "could," or in the 
moving party's case, "may" or "possibly," without supporting 
clinical data or other rationale, is too speculative in order 
to provide the degree of certainty required for medical nexus 
evidence.).  In Lee v. Brown, 10 Vet. App. 336 (1997), the 
Court held that cautious language by a physician does not 
always express inconclusiveness.  There, however, the Court 
noted that there was another doctor's statement in the record 
which provided evidentiary support for the otherwise 
speculative statement in issue.  Here, the only other medical 
opinion of record relative to the association between 
peripheral neuropathy and trichloroethylene exposure is also 
that of Dr. M.  In a September 1986 letter to another 
physician, Dr. M. notes the following: 

The EMG that was done showed evidence of neuropathy 
and I do not know why.  Although there is history 
of trichloroethylene exposure which can cause 
neuropathy, but [sic] it is a long time ago and 
[the veteran] has gone this long without any 
problem and the neuropathy caused by 
trichloroethylene is more axonal in type which is 
not what we have found on the EMG.  

Furthermore, in a report of September 1991 Midwest Spine 
Institute examination, the examiner noted the veteran's 
reported history of injuring his low back in August 1985 
following a fall down an embankment.  According to the 
veteran an EMG performed at that time revealed some type of 
neuropathy and the veteran was reportedly told that his 
spinal chord was pinched.  

In this case, Dr. M.'s December 1986 opinion clearly reflects 
that he has not completely ruled out the possibility that the 
veteran's peripheral neuropathy is caused by 
trichloroethylene exposure notwithstanding his discussion in 
September 1986, which would appear to rule out the 
connection, as would the report of examination from Midwest 
Spine Institute.  Otherwise, there is no medical opinion 
evidence tending to support the possibility that the 
veteran's peripheral neuropathy is related to 
trichloroethylene exposure during service.  

With respect to the veteran's claim for service connection 
for left-sided facial nerve damage with involvement of the 
left eye, the veteran has raised two different theories for 
the claimed disability.  First, the veteran has contended 
that during service he was physically assaulted during a 
fight and as a result incurred residual disability, which 
would include left-sided facial nerve damage.  Secondly, as 
noted above, the veteran has contended that he worked with 
trichloroethylene and was also exposed to other chemicals and 
that his exposure caused his facial nerve damage.  He has 
submitted literature that notes that trichloroethylene can 
cause damage to the facial nerves.  

The veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
those events surrounding his exposure to trichloroethylene 
and/or being physically assaulted and hit in the head and 
face).  He has not provided information, as he would be 
medically incompetent to do, about a diagnosis or the 
etiology of any current disability that may be associated 
with the reported events.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Furthermore, although the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence, the 
lack of such records does not, in and of itself, render the 
lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  

A review of the veteran's service treatment records would 
appear to support that the veteran was involved in a physical 
altercation and incurred trauma to his head and/or face.  In 
this regard, a treatment note dated in January 1971 reflects 
that the veteran had been in a fight and that he had an 
abrasion of the forehead and a laceration of the left 
eyebrow.  The veteran's abrasion and laceration were treated 
without further follow-up treatment or physical complaints 
regarding these injuries noted in the service treatment 
records.  The Board also notes that post-service medical 
evidence reflects the veteran's treatment for left-sided 
Bell's palsy beginning sometime in the 1970s.  The veteran 
retains residual disability as a result of his Bell's palsy.  
Likewise, an August 1984 VA treatment record reflects the 
veteran's complaints of headaches following his being 
physically assaulted and hit in the head by his brother and 
another person.  Otherwise, while buddy statements are of 
record that support that the veteran was involved in a fight 
in service (as documented in a 1971 service treatment 
record), there is no currently diagnosed disability 
associated with any claimed head trauma reportedly incurred 
due to the fight.  

The Board notes that medical literature reflects that Bell's 
palsy can be brought on by a number of factors, one of which 
is trauma to the facial nerves.  While it would appear that 
the veteran's Bell's palsy developed a number of years after 
the claimed fight-related head trauma in service, and is thus 
not related, the Board is not permitted to engage in 
speculation as to medical causation issues, but must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Smith v. Brown, 8 
Vet. App. 546, 553 (1996).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Here, in light of the above findings that the veteran's 
peripheral neuropathy could possibly be related to 
trichloroethylene exposure during service, and the apparent 
trauma to the veteran's head and/or face during a documented 
fight, the Board finds that a VA examination would be helpful 
in deciding the remaining claims on appeal.  Thus, the 
veteran should be scheduled to undergo a VA neurological 
examination and such examination should include a well 
reasoned medical opinion that addresses the nature and 
etiology of the veteran's peripheral neuropathy (neurological 
disability) as well as any identified disabilities of the 
head or face that are consistent with trauma or chemical 
exposure.  Such opinions should be based upon consideration 
of the veteran's documented history and assertions through 
review of the claims file.  Id.  

(The veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of his remaining claims on appeal.  See 38 C.F.R. § 
3.655 (2007)).

Furthermore, as the evidentiary development related to the 
veteran's claim for service connection for left-sided facial 
nerve damage with involvement of the left eye could affect 
his petition to reopen his claim for service connection for 
residuals of head trauma, the Board finds that those claims 
are inextricably intertwined.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Hence, it follows that, any Board action on the 
veteran's petition to reopen his claim for service connection 
for residuals of head trauma would, at this juncture, be 
premature.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be scheduled for a 
VA neurological examination.  All 
necessary tests should be conducted.  The 
examiner should review the claims file, 
including a copy of this remand and 
consider the evidence of record as well 
as the veteran's reported and documented 
medical history.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran has 
peripheral neuropathy, and if so, whether 
such disability is consistent with 
claimed chemical exposure during service, 
to include trichloroethylene.  
Furthermore, the examiner should also 
opine as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
identified disability associated with the 
veteran's head and/or face (e. g., left-
sided facial nerve damage), is related to 
the veteran's period of service, to 
include disability consistent with 
reported head and/or face trauma during a 
fight, or chemical exposure.  The 
examiner should provide reasons and an 
explanation for any opinion provided.  

2.  After the requested development has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, 
corrective procedures must be 
implemented.

3.  After undertaking any other 
development deemed appropriate, the 
claims for service connection for 
neurological disability, for weakness of 
the legs and ankles, for left-sided 
facial nerve damage with involvement of 
the left eye, as well as the petition to 
reopen the claim for service connection 
for residuals of head trauma should be 
re-adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


